Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 1 of 14
Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 2 of 14
Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 3 of 14
Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 4 of 14
Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 5 of 14
Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 6 of 14
Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 7 of 14
Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 8 of 14
Case 21-40685-JJR13   Doc 3    Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document     Page 9 of 14
Case 21-40685-JJR13   Doc 3     Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document      Page 10 of 14
Case 21-40685-JJR13   Doc 3     Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document      Page 11 of 14
Case 21-40685-JJR13   Doc 3     Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document      Page 12 of 14
Case 21-40685-JJR13   Doc 3     Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document      Page 13 of 14
Case 21-40685-JJR13   Doc 3     Filed 07/14/21 Entered 07/14/21 14:04:14   Desc Main
                              Document      Page 14 of 14
